Exhibit 10.2

RENEWAL COMMERCIAL PROMISSORY NOTE

 

$1,256,000.00

 

  

Effective Date: June 1, 2011

 

 

Borrower’s Promise to Pay

For value received, the undersigned, DEER VALLEY HOMEBUILDERS, INC., an Alabama
corporation authorized to do business in the State of Florida (the “Borrower”)
promises to pay to the order of FIFTH THIRD BANK, an Ohio banking corporation
(the “Lender”), the principal sum of ONE MILLION TWO HUNDRED FIFTY-SIX THOUSAND
DOLLARS ($1,256,000.00), together with interest on the principal balance
remaining unpaid from time to time at the rates set forth below. This Note
renews and supersedes in its entirety that certain Commercial Promissory Note
dated effective May 26, 2006, in the original principal amount of $2,000,000.00,
having a current principal balance of $1,256,000.00.

1. Term. The term of this Note is from the date of this Note through June 1,
2016 (the “Maturity Date”).

2. Interest. The principal balance remaining unpaid from time to time shall bear
interest at a variable rate of 400 basis points (4.00%) above the One-Month
“LIBOR-Index Rate”, which shall be adjusted every month on each Interest Rate
Determination Date with all such interest rate terms defined as set forth in
“ADDENDUM A” attached hereto and made a part hereof. Interest owing under this
Note shall be computed on the basis of a 360-day year for the actual number of
days lapsed.

3. Payments. Principal payments in the amount of $10,466.67, plus accrued
interest shall be due and payable monthly and shall be paid commencing July 1,
2011, and on the same day of each succeeding month thereafter through and
including the Maturity Date. On the Maturity Date, the entire remaining
principal indebtedness, plus all accrued and unpaid interest shall be due and
payable in full.

All payments shall be made at 201 East Kennedy Boulevard, Suite 1800, Tampa,
Florida 33602, or at such other place as may be designated in writing by the
Lender.

4. SWAP Obligations. At the mutual agreement of Borrower and Lender, Borrower
may enter into one or more interest rate hedge agreements, interest rate swap
agreements, interest rate caps or collars, or similar agreements with Lender, or
an affiliate of Lender, in order to adjust the interest payable hereunder. The
principal due under the swap agreement shall be in the amounts set forth
therein, but such agreement shall not vary the dates of payments under this
Note.

5. Borrower’s Right to Prepay. This Note may be prepaid at any time without
penalty.

 

Initials:                    



--------------------------------------------------------------------------------

6. Interest Limitation. Interest payable under this Note or any other payment
which would be considered as interest or other charge for the use or loan of
money shall never exceed the highest contract rate allowed by law applicable to
this loan to be charged by Lender. If the interest or other charges collected or
to be collected in connection with this loan exceed the permitted limits, then:
(A) any such interest or loan charge shall be reduced by the amount necessary to
reduce the charge to the permitted limit; and (B) any sums already collected
from Borrower which exceeded permitted limits will be refunded. The Lender may
choose to make this refund by reducing the principal owed under this Note or by
making a direct payment to Borrower. If a refund reduces principal, the
reduction will be treated as a partial prepayment.

7. Borrower’s Failure To Pay As Required.

(A) Late Charge for Overdue Payments. If the Lender has not received the full
amount of any monthly payment by the end of ten (10) calendar days after it is
due, Borrower will pay a late charge to the Lender equal to 5% of the overdue
payment of principal and/ or interest. The payment or collection of any such
late charge shall not constitute a waiver of any other right or remedy available
to the Lender.

(B) Default. If Borrower fails to pay the full amount of each monthly payment by
the end of the ten (10) calendar days after it is due, Borrower will be in
default, and upon such default by Borrower, Lender may declare the entire
principal and interest then remaining unpaid to be immediately due and payable
without further notice or demand, and the entire unpaid principal balance shall
bear interest at the “Default Interest Rate”. The “Default Interest Rate” shall
be five percent (5%) per annum above the contract interest rate set forth above,
but not exceeding 18% per annum.

(C) Acceleration. If Borrower is in default, the Lender may require Borrower to
pay immediately the full amount of principal which has not been paid and all the
interest that Borrower owes on that amount without notice.

(D) No Waiver By Lender. Even if, at a time when Borrower is in default, the
Lender does not require Borrower to pay immediately in full as described above,
the Lender will still have the right to do so if Borrower is in default at a
later time.

(E) Payment of Lender’s Costs and Expenses. If the Lender has required Borrower
to pay immediately in full as described above, the Lender will have the right to
be paid back by Borrower for all of its costs and expenses in enforcing this
Note to the extent not prohibited by applicable law. Those expenses include, for
example, reasonable attorneys’ fees whether suit be brought or not, and
including such fees and costs in any appellate, bankruptcy or post judgment
proceedings.

8. Attorneys’ Fees. All parties liable for the payment of this Note agree to pay
the Lender reasonable attorneys’ fees and costs, whether or not an action is
brought, for the services of counsel employed after maturity or default to
collect this Note or any principal or interest due hereunder, or to protect the
security, if any, or enforce the performance of any other agreement contained in
this Note or in any instrument of security executed in connection with this
loan, including costs and attorneys’ fees on any garnishment action, or for any
appeal, or in any proceedings under the federal Bankruptcy Code or in any
post-judgment proceedings.

 

Initials:                  2   



--------------------------------------------------------------------------------

9. Allocation of Payments. Payments shall be applied by Lender first to any late
fees or other expenses of Lender hereunder, then to accrued interest and finally
to principal.

10. Giving of Notice. Unless applicable law requires a different method, any
notice that must be given to Borrower under this Note will be given by mailing
it by first class mail or by delivering it to Borrower at 205 Carriage Street,
Guin, Alabama 35563, or at a different address if Borrower gives the Lender
prior written notice of a different address.

Any notice that must be given to the Lender under this Note will be given by
mailing it by first class mail to the Lender at the address stated in Section 3
above or at a different address if Borrower is given a notice of that different
address.

11. Set Off. The Borrower shall have no right of set off against the Lender
under this Note or under any instruments securing this Note or executed in
connection with the loan evidenced hereby. The Lender, however, shall have the
right, immediately and without further action by it, to set off against this
Note all money owed by the Lender in any capacity to Borrower, whether or not
due.

12. Obligations of Persons Under This Note. If more than one person signs this
Note, each person is fully and personally obligated to keep all of the promises
made in this Note, including the promise to pay the full amount owed. Any person
who is a guarantor, surety, or endorser of this Note is obligated to do these
things. Any person who takes over these obligations, including the obligations
of a guarantor, surety, or endorser of this Note, is also obligated to keep all
of the promises made in this Note. The Lender may enforce its rights under this
Note against each person individually or against all obligators together. This
means that any one of them may be required to pay all of the amounts owed under
this Note.

13. Waivers and Consents. Borrower and any other person who has obligations
under this Note waive diligence presentment, protest and demand and also notice
of dishonor and non-payment of this Note.

14. This Note Secured by Security Instruments. In addition to the protections
given to the Lender under this Note, a Mortgage and Security Agreement of even
date herewith protects the Lender from possible losses which might result if
Borrower does not keep the promises made in this Note. That Mortgage describes
how and under what conditions Borrower may be required to make immediate payment
in full or in part of the amounts owed under this Note.

15. Litigation. Any litigation between the parties brought in connection with
this Note or concerning the subject matter hereof prior to closing of the Loan
shall only be brought in Hillsborough County, Florida. In any such litigation,
the prevailing party shall be entitled to an award of its reasonable attorneys’
fees and costs. The Borrower and any guarantors further knowingly, voluntarily
and intentionally, waive any right to trial by jury in respect of any litigation
arising out of, under, or in connection with this Note, or the loan.

 

Initials:                  3   



--------------------------------------------------------------------------------

16. Business Purpose Loan. The Borrower acknowledges that the proceeds of the
loan are to be used for business or commercial purposes only, and not for
personal, family or household purposes.

17. WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER
TO MAKE THIS LOAN AND EXTENSIONS OF CREDIT TO BORROWER.

 

DEER VALLEY HOMEBUILDERS, INC., an Alabama corporation By:  

s/ Joel Logan

  Joel Logan, as its President       (CORPORATE SEAL)

 

Initials:                  4   



--------------------------------------------------------------------------------

Addendum A to Note

LIBOR Index Rate

SECTION 1

Definitions. As used in this Addendum, the following terms shall have the
meanings set forth below:

“Bank” shall mean Fifth Third Bank and its successors and assigns.

“Borrower” shall collectively and individually refer to the maker of the
attached note dated effective May 26, 2006 (“Note”). The terms of this Addendum
are hereby incorporated into the Note and in the event of any conflict between
the terms of the Note and the terms of this Addendum, the terms of this Addendum
shall control.

“Business Day” shall mean, with respect to Interest Periods applicable to the
LIBOR Rate, a day on which the Bank is open for business and on which dealings
in U.S. dollar deposits are carried on in the London Inter-Bank Market.

“Interest Period” shall mean a period of one (1) month, provided that (i) the
initial Interest Period may be less than one month, depending on the initial
funding date and (ii) no Interest Period shall extend beyond the maturity date
of the Note.

“Interest Rate Determination Date” shall mean the date the Note is initially
funded and the first Business Day of each calendar month thereafter.

“LIBOR Rate” shall mean that rate per annum effective on any Interest Rate
Determination Date which is equal to the quotient of:

(i) the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by the Bank, that
displays British Bankers’ Association interest settlement rates for deposits in
U.S. Dollars, as of 11:00 A.M. (London, England time) two (2) Business Days
prior to the Interest Rate Determination Date; provided, that if no such offered
rate appears on such page, the rate used for such Interest Period will be the
per annum rate of interest determined by the Bank to be the rate at which U.S.
dollar deposits for the Interest Period, are offered to the Bank in the London
Inter-Bank Market as of 11:00 A.M. (London, England time), on the day which is
two (2) Business Days prior to the Interest Rate Determination Date, divided by

(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Bank is subject with respect to any LIBOR loan pursuant to regulations
issued by the Board of Governors of the Federal Reserve System with respect to
eurocurrency funding

 

Initials:                    



--------------------------------------------------------------------------------

(currently referred to as “eurocurrency liabilities” under Regulation D). This
percentage will be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Prime Rate” shall mean the publicly announced prime lending rate of the Bank
from time to time in effect, which rate may not be the lowest or best lending
rate made available by the Bank or, if the Note is governed by Subtitle 10 of
Title 12 of the Commercial Law Article of the Annotated Code of Maryland, “Prime
Rate” shall mean the Wall Street Journal Prime Rate, which is the Prime Rate
published in the “Money Rates” section of the Wall Street Journal from time to
time.

SECTION 2

Interest. The Borrower shall pay interest upon the unpaid principal balance of
the Note at the LIBOR Rate plus the margin provided in the Note. Interest shall
be due and payable as provided in the Note and shall be calculated on the basis
of a 360 day year and the actual number of days elapsed. The interest rate shall
remain fixed during each month based upon the interest rate established pursuant
to this Addendum on the applicable Interest Rate Determination Date.

SECTION 3

Additional Costs. In the event that any applicable law or regulation or the
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof (whether or not having the
force of law) (i) shall change the basis of taxation of payments to the Bank of
any amounts payable by the Borrower hereunder (other than taxes imposed on the
overall net income of the Bank) or (ii) shall impose, modify or deem applicable
any reserve, special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by the Bank, or (iii) shall
impose any other condition with respect to the Note, and the result of any of
the foregoing is to increase the cost to the Bank of making or maintaining the
Note or to reduce any amount receivable by the Bank hereunder, and the Bank
determines that such increased costs or reduction in amount receivable was
attributable to the LIBOR Rate basis used to establish the interest rate
hereunder, then the Borrower shall from time to time, upon demand by the Bank,
pay to the Bank additional amounts sufficient to compensate the Bank for such
increased costs (the “Additional Costs”“). A detailed statement as to the amount
of such Additional Costs, prepared in good faith and submitted to the Borrower
by the Bank, shall be conclusive and binding in the absence of manifest error.

 

Initials:                  6   



--------------------------------------------------------------------------------

SECTION 4

Unavailability Of Dollar Deposits. If the Bank determines in its sole discretion
at any time (the “Determination Date”) that it can no longer make, fund or
maintain LIBOR based loans for any reason, including without limitation
illegality, or the LIBOR Rate cannot be ascertained or does not accurately
reflect the Bank’s cost of funds, or the Bank would be subject to Additional
Costs that cannot be recovered from the Borrower, then the Bank will notify the
Borrower and thereafter will have no obligation to make, fund or maintain LIBOR
based loans. Upon such Determination Date the Note will be converted to a
variable rate loan based upon the Prime Rate. Thereafter the interest rate on
the Note shall adjust simultaneously with any fluctuation in the Prime Rate.

 

DEER VALLEY HOMEBUILDERS, INC., an Alabama corporation By:  

 

  Joel Logan, as its President       (CORPORATE SEAL)

 

7